NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       DEC 13 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

MADHU SAMEER,                                   No.    18-16046

                Plaintiff-Appellant,            D.C. No. 1:17-cv-00886-AWI-EPG

 v.
                                                MEMORANDUM*
THE RIGHT MOVE 4 U; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Eastern District of California
                   Anthony W. Ishii, District Judge, Presiding

                          Submitted December 11, 2019**

Before:      WALLACE, CANBY, and TASHIMA, Circuit Judges.

      Madhu Sameer appeals pro se from the district court’s judgment dismissing

her action alleging federal and state law claims. We have jurisdiction under 28

U.S.C. § 1291. We review for an abuse of discretion a dismissal under Fed. R.

Civ. P. 41(b). McHenry v. Renne, 84 F.3d 1172, 1177 (9th Cir. 1996). We affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
       The district court did not abuse its discretion by dismissing Sameer’s action

for failure to comply with its order to amend the complaint to comply with Federal

Rule of Civil Procedure 8(a). Despite the district court’s warning and instruction,

Sameer’s third amended complaint was vague, confusing, and failed to allege

clearly the bases for her claims. See id. at 1179-80 (affirming dismissal of a

complaint under Rule 8 because it was “argumentative, prolix, replete with

redundancy, and largely irrelevant”); see also Fed. R. Civ. P. 8(a)(2) (requiring that

a pleading contain “a short and plain statement of the claim showing that the

pleader is entitled to relief”).

       The district court did not abuse its discretion by denying Sameer’s motion to

proceed in forma pauperis because the court’s determination was based on its

examination of her affidavit in support of her motion and her financial resources.

See O’Loughlin v. Doe, 920 F.2d 614, 617 (9th Cir. 1990) (setting forth standard of

review and explaining that a “reviewing court cannot reverse unless it has a

definite and firm conviction that the court below committed a clear error of

judgment”).

       We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).




                                          2                                       18-16046
      Sameer’s motions requesting this court to take judicial notice of the

documents she attaches (Docket Entry Nos. 24 and 68) are denied because the

documents are irrelevant to the issues on appeal. The Clerk is directed to strike the

documents. Her motions requesting to file those documents under seal (Docket

Entry Nos. 23 and 68) are denied as moot.

      AFFIRMED.




                                          3                                   18-16046